928 A.2d 989 (2007)
Ronald W. SAVAGE, Petitioner,
v.
LANCASTER NEWSPAPERS, INC., Intelligencer Journal, Lancaster New Era, Oscar Lee Brownstein, and Arthur Bender, Respondents.
Supreme Court of Pennsylvania.
July 26, 2007.

ORDER
PER CURIAM.
The Petition for Allowance of Appeal is GRANTED. The Superior Court's order affirming the grant of summary judgment is REVERSED. See Weaver v. Lancaster Newspapers, Inc., Intelligencer Journal and Brownstein, ___ Pa. ___, 926 A.2d 899 (2007). This case is REMANDED to the trial court.
Jurisdiction relinquished.